
	
		I
		111th CONGRESS
		1st Session
		H. R. 3807
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  incentive for expanding employment in rural areas by allowing employers the
		  work opportunity credit for hiring residents of rural areas.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Stimulus for Rural
			 Communities Act.
		2.Work opportunity
			 credit to apply to new employees who are residents of rural areas
			(a)In
			 GeneralParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 (defining members of targeted groups) is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)a rural area
				resident.
					
			(b)Rural Area
			 ResidentSubsection (d) of section 51 of such Code is amended by
			 redesignating paragraphs (11) through (13) as paragraphs (12) through (14),
			 respectively, and by inserting after paragraph (10) the following new
			 paragraph:
				
					(11)Rural area
				resident
						(A)In
				generalThe term rural area resident means, with
				respect to any period, any employee of the employer if—
							(i)substantially all
				of the services performed during such period by such employee for such employer
				are performed within an area determined by the Secretary of Agriculture to be a
				rural area, and
							(ii)the principal
				place of abode of such employee while performing such services is within such
				an area.
							(B)TerminationSuch
				term shall not include any individual who begins work for the employer after
				the date which is 5 years after the date of the enactment of this
				paragraph.
						.
			(c)Effective
			 DateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
